Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel for the plaintiffs and the Assistant Attorney General, attorney for the United States, subject fo the approval of the Court, that the merchandise covered by the reappraisement enumerated above consists of bottles similar in all material respects to the merchandise the subject of United States v. Guerlain, Inc., decided in C. A. D. 146.
It is further stipulated and agreed, that the said merchandise was appraised upon the cost of production under Section 402 (f) of the Tariff Act of 1930.
It is further stipulated and agreed, that the issue with respect to said merchandise covered by the reappraisement enumerated above is the same as the issue involved in the case of United States v. Guerlain, Inc., supra.
It is further stipulated and agreed, that the entered value of the merchandise here involved is equal to the cost of materials, fabrication, manipulation or other process employed in manufacturing or producing such merchandise, plus the usual general expenses (not less than 10 per centum), plus the cost of all containers, coverings and other costs, charges and expenses incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit (not less than 8 per centum) equal to the profit which ordinarily is added to the cost of merchandise of the same character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind.
It is further affirmed by the undersigned Otto Fix associated with Fred Bennett, counsel for the plaintiff, that the reappraisment covered by this stipulation has been examined by him and he certifies that said reappraisement has been duly signed and filed within the statutory time.
The reappraisement is submitted on this stipulation.
On the agreed facts, I find the cost of production, as that value is defined in section 4.02 (f) of the Tariff Act of 1930, to be the proper *969basis for the determination of the value of the merchandise here involved, and that such values are the entered values. Judgment will be rendered accordingly.